Citation Nr: 0708190	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-25 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Christina C. Mesa, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. H.  




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died in August 1981.  The appellant is his 
surviving spouse. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2006, the Board reopened a 
previously denied claim for service connection for the cause 
of the veteran's death.  The Board remanded the claim to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died in August 1981.

2.  The certificate of death provides that the immediate 
cause of the veteran's death was right epidural hygroma with 
encephalomalacia and left encephalomalacia and hydrocephalus; 
other significant conditions which contributed to the 
veteran's death were subdural hematoma (trauma by history) 
and status post craniotomies.

3.  The manner of the veteran's death was accidental and 
occurred on approximately December [redacted], 1980, at the Delaware 
and Hudson Railroad yards; while the veteran was welding, he 
burned his hand and jarred his head backward, striking a 
railroad car.

4.  At the time of the veteran's death, service connection 
had been established for chronic atrophic rhinitis with 
crusts, ozena and marked loss of smell, and chronic maxillary 
pansinusitis (non-suppurative), evaluated as 50 percent 
disabling.  

5.  There is no nexus between the cause of the veteran's 
death and his period of service or his service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R.  
§ 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

The weight the Board places on a medical professional's 
opinion depend on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

At the time of the veteran's death, service connection had 
been established for chronic atrophic rhinitis with crusts, 
ozena and marked loss of smell, and chronic maxillary 
pansinusitis (non-suppurative), evaluated as 50 percent 
disabling.  

The veteran died in August 1981.  The certificate of death 
provides that the immediate cause of the veteran's death was 
right epidural hygroma with encephalomalacia and left 
encephalomalacia and hydrocephalus.  Other significant 
conditions which contributed the veteran's death were 
subdural hematoma (trauma by history) and status post 
craniotomies.  The manner of the veteran's death was 
accidental.  It occurred on approximately December [redacted], 1980, 
at the Delaware and Hudson Railroad yards.  While the veteran 
was welding, he burned his hand and jarred his head backward, 
striking a railroad car.

In a September 1981 note, a private physician noted having 
treated the veteran on numerous occasions since 1974 for 
vertigo, imbalance and syncope associated with los of smell, 
nasal congestion, severe headaches and rhinitis.  

An undated report from a private hospital, MVH, provides that 
the veteran was admitted on January 14, 1981 and then 
transferred to another private hospital, CMC, on January 16, 
1981, for treatment of a subdural hematoma.  A January 1981 
report from CMC provides that the veteran hit his head on a 
railroad tie approximately three weeks earlier.  He had been 
admitted to MVH about two or three days earlier, and then was 
transferred to CMC for evaluation of right-sided hemiparesis.  
A June 1981 discharge summary from CMC also provides that the 
veteran apparently hit his head on a railroad tie about three 
or four weeks before this admission.  The day after admission 
he had a craniotomy to evacuate a left hemispheric subdural 
hematoma.

A discharge summary of the veteran's terminal VA 
hospitalization from June to August 1981 reflects that the 
veteran had a head injury in January 1981 "on a railroad tie 
which led into subdural hematoma on the left side" which 
ultimately caused his death.  

During an October 2005 videoconference hearing before the 
undersigned Veterans Law Judge, a private physician, Dr. H., 
stated that a review of the veteran's VA autopsy report was 
negative for brain trauma.  The veteran's clinical scenario 
and medical history as shown through clinical findings 
supported a conclusion that the subdural hematoma had a cause 
other than trauma.  Dr. H. stated that the appellant had 
reported that the veteran used medication for his service-
connected rhinitis.  One of the veteran's co-workers noticed 
he was taking pills.  The pills could have been for the 
veteran's service-connected rhinitis.  Dr. H. observed that 
some medications used to treat rhinitis increased blood 
pressure.  In the veteran's case, the increased blood 
pressure (hypertension) would have resulted in acute arterial 
bleeding/hematoma.

The claims file contains notes apparently taken during 
interviews with the veteran's co-workers.  Several witnesses 
stated that they had no knowledge of any accident.  Some 
stated they had heard the veteran complain of headaches prior 
to January 14, 1981.  One saw the veteran on the morning of 
January 14, 1981, and felt the veteran looked ill but did 
work that morning.  This witness saw the veteran slumped over 
that afternoon and was not aware of any accident.  Another 
worker witnessed the veteran complain of headaches on the 
afternoon of January 14, 198 and appear to be incoherent.  
The witness drove the veteran home and the veteran was able 
to provide directions.  During the ride, the veteran 
mentioned that he had fallen down steps somewhere but did not 
elaborate when or where.  The veteran had never complained of 
headaches prior to January 14, 1981. 

A March 2006 VA Specialist's Medical Opinion provides that 
they have been asked to provide an opinion as to the causal 
relationship between the veteran's service-connected chronic 
atrophic rhinitis, the use of medication prescribed for it, 
and his death.  The report provides that the claims file had 
been reviewed, and sets forth a review of the clinical data 
from the CMC and he Scranton VAMC, relevant autopsy findings, 
videoconference testimony by Dr. H., and pertinent peer-
reviewed literature on cold remedies and stroke, including 
hematomas.  The VA Specialist provides that the opinion was 
based on review of the records and their own expertise in 
cerebrovascular diseases.  

The VA Specialist provided the opinion that the veteran's 
hypertension did not cause the subdural hematoma.  The 
Specialist explained this opinion with reference to medical 
expertise and knowledge and reference to medical studies.  

The VA Specialist also stated that subdural bleeding could 
initially be small, producing few clinical symptoms in the 
beginning.  Over the next several days to weeks, there could 
be further accumulations of the subdural hematoma leading to 
increased confusion and lethargy.  This was likely what 
happened in the veteran's case with a gap of a few days 
between the initiation of the subdural hematoma and final 
presentation at the CMC hospital.  

The VA Specialist offered a conclusion that it was not likely 
that the veteran's service-connected disability, including 
the medication prescribed for it, caused or contributed to 
the cause of the veteran's death.

A June 2006 letter to the appellant's attorney from a private 
physician, A.B.G., M.D., provides that the he had reviewed 
the medical records she had provided.  He noted he had been 
asked to determine whether the veteran's service-connected 
disability was related to the subdural hematoma he suffered 
in January 1991.  Dr. G. stated that he agreed with the VA 
Specialist that the veteran did suffer a left subdural 
hematoma that was traumatic in origin and unrelated to 
hypertension or medications prescribed for allergic rhinitis, 
and that the trauma required to produce a subdural hematoma 
was often trivial and might not be recalled by the patient or 
family.  Subdural hematomas often take days to weeks to 
become large enough to produce symptoms, following the 
offending trauma.  A CAT scan conducted soon after the onset 
of the veteran's symptoms was said to be isodense in 
appearance, which suggested that the offending injuries 
occurred up to a day or a week or two prior to the onset of 
the symptoms.  The veteran's spouse had said that the veteran 
suffered from dizziness and associated imbalance, which were 
more than likely the results of his service-connected 
disability.

Probable causation in this case was not possible, because of 
the remote nature of the illness and the limited medical 
records available for review.  Dr. G. expressed the opinion 
that the veteran did suffer a traumatic left subdural 
hematoma which resulted innumerous complications and 
eventually resulted in his death.  The injury that led to 
this condition could not be determined.  If, however, a fall, 
such as a fall down the stairs as was mentioned by a 
coworker, or a loss of balance was responsible for the 
injury, the veteran's service-connected disability would 
likely be a contributing factor.

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, findings or 
diagnoses related to the cause of his death.  The competent 
post-service medical evidence includes no medical opinion or 
other medical evidence directly linking the veteran's 
terminal condition to his service.  Indeed, the appellant 
does not argue that such a relationship existed.  Rather, the 
appellant has offered several alternative theories to explain 
how the veteran's service-connected disability caused or 
contributed to his death.  

First, the appellant has argued that the veteran did not 
suffer a head injury at all and that his death certificate is 
erroneous in its description of the circumstances surrounding 
the injury leading to his death.  She states that his job was 
a car inspector, not a welder.  She has submitted August 1994 
correspondence from a private attorney she had hired to sue 
the veteran's employing railroad.  The attorney informed her 
that the firm was able to establish no connection whatsoever 
between the veteran's death and his job on the railroad.  

Instead, the appellant contends that one day the veteran felt 
ill at work and was taken home, where he had initially showed 
symptoms of what was diagnosed as a subdural hematoma.  He 
had no outward signs of injury such as burns, cuts, or 
bruises.  He was then taken to the hospital.  She observes 
that an injury at work would have resulted in paperwork 
related to a claim for treatment and care.  

Second, the appellant has argued that the veteran's service-
connected disability resulted in vertigo which caused him to 
trip or fall one day at work.  

Third, the appellant has argued that medication the veteran 
took for his service-connected disability caused or 
aggravated hypertension, which in turn caused a subdural 
hematoma.  

The Board has carefully considered each of the appellant's 
contentions, but finds that the competent medical evidence 
fails to support any of them.  The Board finds the 
appellant's numerous theories of entitlement only diminish 
her overall credibility.  For example, at one point the 
appellant took the position that it was the veteran's 
employing railroad that caused the veteran's death, not a 
service connected disorder.

The Board first finds that the evidence, overall, shows that 
the veteran did incur some type of trauma in or shortly 
before January 1981.  

The certificate of death, medical records from a VA hospital, 
and medical records from two private hospitals all relate 
that the veteran incurred some type of head trauma prior to 
his deterioration.  The Board recognizes that these reports 
are also based on witness statements.  However, given their 
contemporary nature and the fact that they were offered for 
purposes of treatment or documentation of the veteran's 
death, the Board finds that they outweigh any evidence 
showing no trauma occurred.  The opinions from the VA 
specialist and Dr. G. also support the conclusion that trauma 
caused the hematoma.  

The statements from the veteran's co-workers are sometimes 
contradictory and do not bolster or undermine the appellant's 
claim that no trauma occurred.  The appellant's own testimony 
as to whether trauma occurred or did not occur is similarly 
self-contradictory, for reasons noted above, and provides 
evidence against this claim by indicating numerous and 
sometimes inconsistent theories of entitlement. 

The Board also finds that the evidence fails to show that it 
is at least as likely as not that the veteran's trauma was 
caused by vertigo due to his service-connected rhinitis.  It 
would be speculative to make such a conclusion on the 
evidence of record, which does show trauma but is unclear as 
to its type.  The Board finds that the post-service record, 
as a whole, provides evidence against a finding that the 
service connected disorder caused the veteran to fall.  The 
nature and extent of the service-connected disorder (as 
indicated within the post-service medical record before the 
veteran's death) and the medical record before the injury at 
issue are found, overall, to support the factual finding of 
the Board that it is far less likely as not that the veteran 
fell due to his military service or a service-connected 
disorder. 

The Board recognizes Dr. G.'s opinion that if a fall did lead 
to the veteran's injury, his service-connected rhinitis would 
likely be a contributing factor.  However, while one co-
worker stated that the veteran reported falling, he did not 
say that the veteran also reported vertigo.  Further, the 
contemporary medical reports, overall, are negative for any 
indication that the rhinitis caused the veteran to fall.  
While some dizziness is indicated, medical reports dated 
March 1948, June 1948, September 1948, March 1949, and other 
examinations reports are found, overall, to support the 
conclusion that the veteran did not fall as the result of his 
service connected disorder. 

The Board further finds that the negative opinions from the 
VA Specialist and Dr. G. outweigh the opinion from Dr. H. 
that the veteran's subdural hematoma was caused by something 
other than trauma, most likely hypertension caused or 
aggravated by rhinitis medication.  The negative opinions 
provide thorough explanations that refer to the results of 
medical studies, general medical principles concerning 
hematomas, and specific findings in the veteran's medical 
record.  By contrast, Dr. H. provided a less thorough 
explanation that referred to no clinical studies.  The Board 
finds that Dr. H.'s opinion is entitled to very low probative 
value.  

While there is some evidence (of limited probative value) in 
this case that support's the appellant's claim, it is 
important for the appellant to understand that it is the 
finding of the Board that the evidence, as a whole, is found 
to be against this claim, indicating death caused by a 
disorder that has no relationship with a service connected 
disorder. 

In sum, the medical evidence demonstrates that service-
connected disability did not cause or contribute to the 
veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2004 that 
addressed the need for new and material evidence to reopen 
the claim, and set forth what the evidence must show to 
substantiate the underlying service connection claim; and a 
supplemental statement of the case dated in October 2006 that 
addressed the merits of the reopened service connection 
claim.  These documents discussed specific evidence, the 
particular legal requirements applicable to the service 
connection claim, the evidence considered, the pertinent laws 
and regulations applicable to the service connection claim, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence dated in October 2006 provided Dingess notice.  
Simply stated, based on the notice already provided to the 
appellant cited above, a further amended notice to the 
appellant would not provide a basis to grant this claim.  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained a VA opinion with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      




ORDER

Service connection for the cause of the veteran's death is 
denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


